Exhibit 10.26

REVANCE THERAPEUTICS, INC.

2014 MANAGEMENT BONUS PROGRAM

Upon the recommendation of the Compensation Committee of the Board of Directors
of Revance Therapeutics, Inc. (the “Company”), the Company’s Board of Directors
on March 17, 2014, approved the corporate objectives for the Company’s named
executive officers relating to the Company’s 2014 cash performance bonus program
(the “2014 Bonus Program”).

The 2014 Bonus Program is designed to reward, through the payment of annual cash
bonuses, the Company’s executive officers for the Company’s performance in
meeting key corporate objectives for 2014 and for the Company’s named executive
officers other than the Chief Executive Officer, individual performance in
meeting specified corporate goals for the year. The actual cash bonus awarded in
any year, if any, may be more or less than each executive’s annual target bonus,
and shall be subject to approval by the Compensation Committee or the Board of
Directors. For the Company’s named executive officers, the target bonuses, and
whether or not a bonus is paid in any year, is within the discretion of the
Compensation Committee.

The 2014 corporate objectives relate to product development milestones,
including successful completion of the Company’s ongoing RT002 Phase 1/2
glabellar lines clinical trial (30% weighting) and achievement of positive
efficacy results from the planned RT001 Phase 3 crow’s feet lines clinical trial
in the United States (40% weighting) and the achievement of specified financing
objectives (30% weighting).

Our Chief Executive Officer’s cash bonus under the 2014 Bonus Program will be
entirely based on the achievement of the 2014 corporate objectives. The cash
bonus for all other named executive officers shall be based on the achievement
of his or her individual performance goals (25% weighting) and on the
achievement of the 2014 corporate objectives (75% weighting). The named
executive officers’ actual bonuses may exceed 100% of target in the event
performance exceeds the predetermined goals.